DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 29 July 2022 has been entered; claims 1, 3, 4, 6-9, and 11 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Page 5 of the Remarks, filed 29 July 2022, with respect to the rejection of claims 2-6 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 2-6 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see Pages 5-9 of the Remarks, filed 29 July 2022, with respect to the rejection of claims 1-6 and 9 under 35 USC 102(a)(1) and claims 7, 8, and 11 under 35 USC 103 have been withdrawn in favor of Seredych et al., as discussed in detail below, as a rejection under 35 USC 102(a)(1) applied.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the limitations that were incorporated from canceled claims 2 and 5 (last 11 lines) recite chlorine and chloramine destruction numbers, as well as the calculation of how these values are obtained.  The CDN and Cl-DN values are supported individually; however, it is not clear whether the embodiment of claims 2 and 5 are supported simultaneously.  Regarding claims 3, 4, 6-9, and 11, they are rejected for being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 11, the limitations “heating…to a temperature of at least 700°C” appears to broaden the temperature range of the heating step of claim 1 “to a temperature of about 850 °C to about 1050 °C”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seredych et al. (Carbon, 2008, 46, 1475-1488), hereinafter, “Seredych”.
With respect to claims 1, 3, 4, 6, and 11, Seredych discloses a method of producing an activated carbon material, comprising providing activated carbon, oxidation of the activated carbon with nitric acid, followed by addition of urea of melamine (“nitrogen-containing precursor” as consistent with Paragraphs [0048, 0058] of the Specification) to the oxidized activated carbon, and then heating to 950 °C (discrete value within the range “850 °C to about 1050 °C under nitrogen (“inert atmosphere”) (Page 1476: Section 2.1; Page 1478: Table 1). 
Regarding the limitation “sorbent”, it is submitted that the nitrogen-containing porous carbon of Seredych is capable of being used as a sorbent, and the bottom right column of Page 1481 alludes to use as an adsorbent. 
With respect to the limitations in the last eleven lines of claim 1, as well as claims 3, 4, and 6, the recited CDN and Cl-DN limitations are considered to be inherent properties of the sorbent prepared by Seredych, which meets all the recited preparation steps. It has been held that "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." (MPEP 2112.01 [R-3] (l)). 
Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied upon. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).
Regarding claim 9, the three outer nitrogens of melamine (see below) have a -3 oxidation state. 

    PNG
    media_image1.png
    490
    670
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seredych et al. (Carbon, 2008, 46, 1475-1488), hereinafter, “Seredych”.
With respect to claims 7 and 8, Seredych teaches a nitrogen contents in the same of 0.2, 2.0, 5.1, 5.9(2), and 8.0% within the sample (see Elemental analysis data Table 1, Page 1478) and 2.2, 3.1, 3.8, 4.8, and 5.7 mol% on the surface (see XPS data in Table 1, Page 1478), discrete embodiments within “at least about 0.20 atom%” and “about 0.20 atom% to about 2.0 atom%”.
Although not expressed as a nitrogen “edge” content as defined in Paragraph [0077] of the Specification, it is submitted that at least some of the nitrogen content is found at the edge of the nitrogen-containing porous carbon (“sorbent material”) of Seredych (see Table 1: Page 1478: XPS data), since Paragraph [0077] of the Specification teaches that XPS is used to determine the edge nitrogen content. It has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426. Additionally, 
Seredych and the claims differ in that Seredych does not teach the exact same range in nitrogen content as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in nitrogen content taught by Seredych overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Seredych, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        05 August 2022